Order entered August 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01411-CR

                                TRACY SWIMS, JR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-30583-N

                                            ORDER

       The Court REINSTATES the appeal.

       On July 28, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed Julie Woods; (3) Ms.

Woods’s explanation for the delay in filing appellant’s brief is her workload; and (4) Ms. Woods

requested thirty days from the August 5, 2014 findings to file appellant’s brief.

       We ORDER appellant to file his brief by SEPTEMBER 4, 2014. Because appellant’s

brief is already three months overdue, no further extensions will be granted. If appellant’s brief

is not filed by the date specified, the Court will order Julie Woods and the Dallas County Public
Defender’s Office removed as counsel and will order the trial court to appoint new counsel to

represent appellant in the appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Fred Tinsley, Presiding Judge, 195th Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Julie Woods; and the Dallas County

District Attorney’s Office.



                                                  /s/    LANA MYERS
                                                         JUSTICE